Barrett, J.,
(concurring.) The only doubt here is as to the letters of Patón & Co. But a careful examination of the record shows that the contents of these letters were elicited by the defendant on his counsel’s cross-examination of the prosecutrix. The redirect examination followed in its reg*887ular order. It is clear, therefore, that the defendant himself made the inquiry which resulted in the testimony that “the next day” the witness “received letters from the house of Patón & Co. that these bonds were worthless, ” and that the witness showed the particular letter in question to the defendant. Now, the letters contain nothing more than a statement that these bonds were worthless; consequently they added nothing to what the defendant had himself placed before the jury. They simply illustrated the conversation, and pointed out precisely what the defendant saw when the prosecutrix showed the letters to him. The other questions are free from doubt, and I concur in the opinion for affirmance.
Van Brunt, P. J., concurs.